Hines, Justice.
In 1993, Robert Foster Wilson was convicted of the malice murder of Tracie Deaton, and connected crimes. See Wilson v. State, 264 Ga. 287 (444 SE2d 306) (1994). Prior to his indictment for Deaton’s murder, Wilson was incarcerated for an unrelated offense. Id. His convictions were affirmed in 1994, id., and on March 8, 2000, he filed a “motion for credited time” in the trial court. The motion was denied and Wilson appeals to this Court, as the motion concerns the sentence in a murder conviction. See 1983 Ga. Const., Art. VI, Sec. VI, Par. Ill (8).
Pretermitting whether Wilson’s motion was properly filed in the court in which he was convicted, see Casario v. State, 169 Ga. App. 515 (313 SE2d 772) (1984), the court did not err in denying the motion. “[T]he provisions in OCGA §§ 17-10-9; 17-10-11 for crediting prison sentences with time spent in confinement applies only to persons who would not be confined but for the charges which give rise to the sentence for which credit is sought.” Spann v. Whitworth, 262 Ga. 21, 23-24 (2) (413 SE2d 713) (1992). See also Tucker v. Stynchcombe, 239 Ga. 356 (236 SE2d 623) (1977). OCGA § 17-10-11 specifically grants credit only for time served “in connection with . . . the criminal proceedings for which sentence was imposed.” Prior to his 1993 murder conviction, Wilson was incarcerated on unrelated charges and was not entitled to a statutory credit for time served.

Judgment affirmed.


All the Justices concur.